                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                                  NO. 7:20-CR-198-BR

UNITED STATES OF AMERICA                )
                                        )      ORDER FOR RELEASE
         v.                             )      OF MATERIAL WITNESS
                                        )
MICHEAL LANE BREEDEN                    )


      TO: United States Marshal or any authorized law enforcement officer.

      You are commanded to release the material witness, Ms. Christine Hunt, upon

completion of her testimony before the grand jury, or by 5:00pm on Wednesday, February 3,

2021, whichever occurs sooner.

      This 2 February 2021.




                                  __________________________________
                                              W. Earl Britt
                                              Senior U.S. District Judge




         Case 7:20-cr-00198-BR Document 19 Filed 02/02/21 Page 1 of 1
